                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

ANTON VUCINAJ,

      Plaintiff,
                                          Case No. 18-12867
v.
                                          HON. GEORGE CARAM STEEH
COMMISSIONER OF
SOCIAL SECURITY,

     Defendant.
___________________________/

           ORDER ACCEPTING REPORT AND RECOMMENDATION,
              DENYING PLAINTIFF’S MOTION FOR SUMMARY
            JUDGMENT (Doc. 19), AND GRANTING DEFENDANT’S
               MOTION FOR SUMMARY JUDGMENT (Doc. 20)

      On May 2, 2019, Magistrate Judge David R. Grand issued a report

and recommendation proposing that the court grant Defendant’s motion for

summary judgment and deny Plaintiff’s motion for summary judgment.

Magistrate Judge Grand further recommends that the court affirm the

decision of the Administrative Law Judge in this action for social security

benefits. No timely objections have been filed.

      With respect to reports and recommendations from magistrate

judges, this court “shall make a de novo determination of those portions of

the report or specified proposed findings or recommendations to which

objection is made.” 28 U.S.C. § 636(b)(1)(C). The court “may accept, reject
                                        -1-
or modify, in whole or in part, the findings or recommendations made by the

magistrate.” Id.

      Upon review of the report and recommendation, and having received

no objection, the court agrees with Magistrate Judge Grand’s analysis and

conclusions.

      Therefore, IT IS HEREBY ORDERED that Magistrate Judge Grand’s

report and recommendation (Doc. 22) is ACCEPTED and ADOPTED as

the order of the court.

      IT IS FURTHER ORDERED that Plaintiff’s motion for summary

judgment (Doc. 19) is DENIED, Defendant’s motion for summary judgment

(Doc. 20) is GRANTED, and the ALJ’s decision is AFFIRMED.

Dated: May 21, 2019
                                           s/George Caram Steeh
                                           GEORGE CARAM STEEH
                                           UNITED STATES DISTRICT JUDGE


                                  CERTIFICATE OF SERVICE

                   Copies of this Order were served upon attorneys of record on
                        May 21, 2019, by electronic and/or ordinary mail.

                                      s/Marcia Beauchemin
                                          Deputy Clerk




                                                -2-
